Citation Nr: 1119495	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-24 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include schizophrenic reaction, paranoid type.

2.  Entitlement to service connection claim for a psychiatric disability, to include schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.  

This matter was previously before the Board in February 2009, at which time it was remanded for further development.  

The newly reopened claim of service connection for a psychiatric disability, to include schizophrenic reaction, paranoid type, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a February 1996 rating determination, the RO denied service connection for a schizophrenic reaction, paranoid type, on the basis that new and material evidence had not been received to reopen the previously denied claim; the Veteran was notified of this decision in March 1996 and did not appeal.

2.  Evidence received since the February 1996 rating determination denying service connection for a schizophrenic reaction, paranoid type, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1996 rating determination denying service connection for a schizophrenic reaction, paranoid type, on the basis that new and material evidence had not been received became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence received since the February 1996 rating determination denying service connection for a psychiatric disorder, to include schizophrenic reaction, paranoid type, is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include schizophrenic reaction, paranoid type, further assistance is not required to substantiate that element of the claim.

Reopening of the Claim

Final decisions will be reopened on receipt of new and material evidence.  38 U.S.C.A. § 5108.  As noted above, the RO denied service connection for schizophrenia reaction, paranoid type, on the basis that new and material evidence had not been received in February 1996.  The Veteran did not file an appeal, and the February 1996 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

The Board presently will reopen the claim, and remand the appeal for a clarifying VA mental disorders examination.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the RO originally denied service connection for a nervous condition in February 1967.  In denying service connection, the RO noted that the Veteran's service records disclosed that he was seen on March 27, 1956, for an anxiety reaction.  It was reported the factors involved were hostility towards his parents, sibling rivalry, and feelings of rejection.  It was noted that the Veteran was seen on two occasions and then was seen for psychological testing at the Veteran's expense.  It was also observed that the Veteran was seen in October 1956 for an anxiety reaction over too much smoking.  It was noted that the separation examination found the Veteran's condition to be normal.  

The RO observed that the Veteran was admitted to Topeka State Hospital in November 1965 with a history of being unable to work and having active hallucinations and delusions from 1964.  The RO indicated that the condition the Veteran suffered from in service was shown to have been acute and to have pre-existed service.  The RO noted that the Veteran apparently recovered from all symptoms and served three more years without complaints.  It indicated that the then presently diagnosed condition was shown too remote from service to be considered related to service.  

In December 1982, the Veteran submitted a December 1982 statement from the Medical Records Administrator of the Topeka State Hospital that the Veteran had been hospitalized at that facility from November 1965 to April 1967, with a diagnosis of chronic schizophrenic reaction, paranoid type, and that the medical records associated with this hospitalization had been destroyed.  

In a December 1982 rating determination, the RO denied the Veteran's claim on the basis that the current report was repetitive in nature and did not warrant a change in the previous decision.  The Veteran was notified of the decision that same month and did not appeal. Thus, the decision became final.   

In April 1984, the Veteran again requested service connection for a nervous/mental condition.  In support of his claim, the Veteran submitted an April 1984 report from his private physician, W. Fowler, M.D.  In his report, Dr. Fowler indicated that the Veteran had been treated at Topeka State Hospital from 1967 to 1969.  Dr. Fowler diagnosed the Veteran as having chronic paranoid schizophrenia.   

In an April 1984 rating determination, the RO denied the claim on the basis that the medical report did not establish service connection.  The RO found that the information did not provide a new and material basis to warrant reconsideration of the previous denial of service connection.  The Veteran was notified of the decision the same month and did not appeal.  Thus, the decision became final.  

In February 1993, the Veteran requested that his claim be reopened.  In support of his claim, the Veteran submitted treatment records from Concordia Medical Center showing treatment from 1985 through 1988.  

In a June 1993 rating determination, the RO again denied service connection for a neuropsychiatric disability.  In denying service connection, the RO indicated that the recently received treatment records did not provide a new factual basis for reconsideration of the Veteran's claim for service connection.  The RO indicated that there was no evidence to indicate that the Veteran had a psychiatric disability which was incurred in or aggravated by military service.  The RO continued the previous denial.  The Veteran was notified of this decision in July 1993 and did not appeal.  Thus, the decision became final.  

In October 1995, the Veteran again requested service connection for a psychiatric disorder.  Treatment records received in conjunction with the Veteran's claim included treatment records from the Topeka VAMC, treatment records from Dr. Fowler, and a June 1990 hospitalization report from St. Joseph's Hospital for psychiatric difficulties.  

In a February 1996 rating determination, the RO found that the evidence submitted in connection with current claim did not constitute new and material evidence because it was essentially duplicate evidence that was previously considered and was merely cumulative.  The RO indicated that some of the above cited treatment records showed treatment for a schizoaffective disorder as well as other physical difficulties.  The RO indicated that none of these conditions were service-connected.  The RO noted that service connection was originally denied for schizophrenic reaction, paranoid type, since it preexisted service and was not aggravated by it.  The RO stated that the additional treatment records provided no basis to reconsider the claim for service connection.  The Veteran was notified of this determination in March 1996 and did not appeal.  Thus, the decision became final.  

In November 2005, the Veteran requested that his claim be reopened.  In support of his claim, the Veteran submitted several statements indicating his belief that his current schizophrenia had its onset in service.  Also received were VA treatment records for the time period from May 2005 to May 2006.  

In conjunction with the Board's February 2009 remand, treatment records were received from the Social Security Administration (SSA).  Among the treatment records received from the SSA was a January 1966 statement from a physician at Topeka State Hospital.  In the report  entitled "Report on Individual with Mental Impairment" it was noted that the Veteran first evidenced emotional illness in 1958 while on duty with the Air Force, although he may have had difficulty in adjusting to life before then.  He continued to function on an increasingly rigid basis and then had to leave service.  He was noted to have been able to gain employment but could not adjust socially with his fellow workers because of his mental illness and later became unable to work because of irrational fears.  The Veteran remained at home from 1964 to his hospital admission in November 1965, having active hallucinations and delusions, and being unable to behave appropriately socially.  

The physician noted that on examination, the Veteran was oriented and coherent.  He was reported to have had ideas of reference, delusions, and hallucinations since 1960.  

The Board notes that an attempt was made to obtain additional service treatment records but such attempt was unfruitful as it was noted that the records may have been kept in the area that was destroyed by the fire at the National Personnel Records Center in 1973.  However, it may be that the Veteran's service medical records as generated have been received, because an original file was received by the RO in March 1966.  The Board further observes that the Veteran did not provide the necessary authorizations to attempt to obtain treatment records from the University of Texas at Austin dating to 1956.  

The Board finds that the newly received evidence, namely the records received from the Social Security Administration, demonstrates that the Veteran was noted to have an emotional illness beginning in 1958, which is within the time frame of his period of active service.  Further, the record indicates that the Veteran was noted to have had ideas of reference, delusions, and hallucinations in 1960, which would possibly be within one year of his separation from service, or provide sufficient information within the meaning of applicable regulation, as noted below, to suggest that his psychiatric disorder had its onset during or within one year of active service. 

This evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). Therefore, the Veteran's claim of service connection for a psychiatric disability, to include paranoid schizophrenia, is reopened.
ORDER

New and material evidence having been received the claim of service connection for a psychiatric disorder, to include schizophrenic reaction, paranoid type, is reopened.


REMAND

As the claim of service connection for a psychiatric disorder, to include schizophrenic reaction, paranoid type, has been reopened, additional development is warranted.  Under the Veterans Claims Assistance Act, VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Moreover, a review of the Veteran's service treatment records reveals that he was seen with complaints of chronic anxiety and an anxiety reaction on several occasions during service.  Based upon the above, a VA examination to determine the nature and etiology of any current psychiatric disorder and its relationship, if any, to the Veteran's period of service is warranted.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran for a VA examination to determine whether his diagnosed psychiatric disorder, to include schizophrenia, schizophrenic reaction paranoid type, was developed, caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i).  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran have schizophrenia, or a schizophrenic reaction paranoid type during, or within one year of his discharge from active service in February 1959.

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there  medical or lay evidence that are characteristic manifestations of a schizophrenic process either in service, within one year of service, or shortly thereafter; and were the mental or psychiatric symptoms shown by the Veteran in service, within one year of service, or shortly thereafter prodromal signs of schizophrenia or other psychiatric disorder?.

Complete detailed rationale should be provided for the opinion.

2.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal on a de novo basis.  The Board calls the RO/AMC's attention to the provisions of 38 C.F.R. § 3.307(c) providing that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c).

If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


